Exhibit Envoy Capital Group Inc. Annual Report 2009 Dear Shareholders We entered our fiscal 2009 year in the midst of the deepest economic recession since the Great Depression. Financial institutions around the world faced unprecedented stress on their balance sheets and required massive government intervention to avoid collapse, stock market declines wiped out vast amounts of personal and corporate net worth, job losses continued unabated and the housing markets in North America saw a significant decline in value and increased levels of foreclosures. On the back of the massive government intervention programs needed to support financial institutions, ease credit markets, stimulate economic activity and create jobs we saw global stock markets improve during the period from March through September 2009. However, general economic activity lagged the stock market improvements and there remained considerable uncertainty surrounding the rate and timing of a global economic recovery. Over the past twelve months Envoy management reacted to the economic uncertainties by implementing a number of cost containment programs including a reduction of our full time labour force, a reduced and flexible work week, a reduction of corporate overhead expenses and closure of our branch operations in Dubai as that nations debt problems emerged. In addition, we continued to utilize a conservative investing methodology because of the considerable volatility in the global stock markets. For the fiscal year ended September 30, 2009 Envoy incurred a net loss of ($10.5) million or ($1.22) per share compared with a loss of ($10.2) million or ($1.11) per share last year. The per share calculations are based on fully diluted weighted average shares outstanding of approximately 8.6 million for the current year and 9.1 million shares last year. The net loss for fiscal 2009 includes certain large one time or non-recurring expense items totaling $6.2 million that should be highlighted. These items include: • Non-cash expenses of $4.4 million relating to the write down of goodwill. Management conducted its impairment testing at year end and determined that, given the difficult economic environment facing our business and the uncertain market conditions going forward, it was appropriate to reduce the carrying value of goodwill ; • Non-cash expenses of $1.0 million relating to the write down of future tax assets. Again, based on the difficult economic environment and the uncertainties facing our business, management felt that a valuation allowance of this amount was appropriate; and, • Non-recurring losses of $0.8 million relating to the company's Dubai branch operations which were closed during the fourth quarter of fiscal 2009 because of deteriorating business and economic conditions in that region. 3 Entering the fourth quarter we had conservatively positioned our investment portfolio to guard against the volatility of the stock markets which we had experienced in prior periods. As a result of improving conditions in global stock markets during the three month period ending September 30, 2009 the Merchant Banking operations earned a profit of approximately $300,000. Within the Consumer and Retail Branding Division, Watt International Inc., the recessionary market conditions discussed above continued to negatively impact spending at many of its retail clients. All geographic markets in which Watt operates have been impacted, in particular the Middle East and Asian markets. As a result of this reduced spending the Branding Division lost approximately $835,000 during the fourth quarter of fiscal 2009. Approximately half of this loss came from the Dubai branch operations which were closed during the quarter. Although the recovery in the stock markets is encouraging, there are still major obstacles to overcome before the world's major economies stabilize and eventually recover from the current recessionary environment. In the intervening months we expect to see continued volatility in the stock markets and conservative spending by our retail and consumer branding clients. Management will continue to monitor these spending patterns and we will continue to make adjustments to our operating costs as required in order to return Envoy to profitability. Thank you for your continued support, particularly in this difficult economic environment. 4 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2009 December 11, 2009 The following section of our annual report sets forth Management's Discussion and Analysis of the financial performance of Envoy Capital Group Inc. ("Company", "Envoy", "we" or "us") for the year ended September 30, 2009 compared to the year ended September 30, 2008. The analysis is based on our audited consolidated financial statements (the "Financial Statements"), including the accompanying notes, which are presented elsewhere in this report. The Financial Statements have been prepared by management in accordance with generally accepted accounting principles in Canada, which vary in certain significant respects from generally accepted accounting principles in the United States. A description of the significant differences, as applicable to the Company, is included in note 24 to the Financial Statements. The discussion, analysis and financial review are presented in the following sections: 1. Executive Summary 2. Selected Annual Information 3. Results of Operations 4. Summary of Quarterly Results 5. Commitments and Contractual Obligations 6. Reconciliation to U.S. Generally Accepted Accounting Principles 7. Liquidity and Capital Resources 8. Related Party Transactions 9. Critical Accounting Policies 10. Impact of Recently Issued Financial Standards 11. Risks and Uncertainties 12. Evaluation of Disclosure Controls and Procedures 13. Updated Share Information 14. Forward Looking Statements 1. EXECUTIVE SUMMARY Envoy conducts its business through two reportable operating segments: the Consumer and Retail Branding Group and the Merchant Banking Group. In addition, Envoy has a "Corporate Group" which provides certain administrative, accounting, financial, regulatory reporting and legal functions. Corporate Overview At the Company's annual general meeting held on March 30, 2007 the shareholders voted to amend the Company's articles of incorporation by changing its name to Envoy Capital Group Inc. and removing the maximum number of common shares that the Company is authorized to issue. In addition, the shareholders also voted to reduce the stated capital of the Company's common shares by $40.3 million for the purpose of eliminating the deficit on the consolidated balance sheet of the Company as at September 30, 2006. 5 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2009 December 11, 2009 On February 5, 2007 the Company announced that the Toronto Stock Exchange had accepted its notice of intention to purchase from time to time, if considered advisable, up to an aggregate of 1,001,818 common shares over the next twelve month period. Purchases were approved to commence on February 7, 2007 and conclude on the earlier of the date on which purchases under the bid had been completed and February 7, 2008. During the reporting year ending September 30, 2007 Envoy repurchased and cancelled 813,466 common shares for cash consideration of $2.8 million. The average price of the shares repurchased during this period was $3.47 per share. In fiscal 2008, the Company completed the purchases under this normal course issuer bid, repurchasing and cancelling 188,309 shares for cash consideration of $572,942, or an average price of $3.04 per share. On February 6, 2008 the Company initiated a new normal course issuer bid whereby the Company was authorized to purchase from time to time, if considered advisable, up to an aggregate of 903,880 common shares over the ensuing twelve month period. In fiscal 2008, the Company repurchased and cancelled 876,621 common shares for cash consideration of $2,359,778, an average of $2.69 per share. In fiscal 2009, the Company completed the purchases under this normal course issuer bid, repurchasing 27,259 shares for cash consideration of $59,477, or an average price of $2.18 per share. On April 27, 2009, the Company announced acceptance by the Toronto Stock Exchange (the "TSX") of its Notice of Intention to Make a Normal Course Issuer ("NCIB").
